DOWDELL, J.
The portion of the oral charge oi the court excepted to by the defendant was free from error. So too, the refusal of the court to give written charges 1 and 2, requested by the defendant, was free from error.- — Eslava v. State, 49 Ala. 355; Chatteaux v. State, 52 Ala. 388.
The minimum fine for the offense of carrying a concealed pistol is fifty dollars. The statute, however, provides, “But the defendant may give evidence that, at the time of carrying the wean on concealed, he had good reason to apprehend an attack, which the jury may consider in mitigation of the punishment, or justification of the offense.”
The jury by their verdict, under the evidence, fixed the fine in the present case at twenty-five dollars; this was favorable to- the defendant, and in mitigation of his *59punishment, and they were authorized to do so under the above provision contained in the statute, although less than the minimum fine of fifty dollars. — Bass v. State, 63 Ala. 108.
We find no error in the record, and the judgment of the court will be
Affirmed.
McClellan, C. J., Anderson and Denson, J. J., concurring.